Citation Nr: 1029353	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for heart/pleural 
pericarditis.

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1987 to October 
1991. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have heart/pleural 
pericarditis.  

2.  The Veteran does not currently have a liver disability. 

3.  High cholesterol is not a disability for VA compensation 
purposes.  


CONCLUSION OF LAW

1.  The Veteran's claimed heart/pleural pericarditis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The Veteran's claimed liver disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for hyperlipidemia have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated May 2006 and January 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
heart/pleural pericarditis, a liver condition and high 
cholesterol.  Service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to service connection for 
these conditions in March 2006.  A September 2006 rating decision 
denied entitlement to service connection for the Veteran's claim 
conditions.  The Veteran filed a Notice of Disagreement (NOD) 
with this decision in May 2007.  The RO issued a Statement of the 
Case (SOC) in March 2008 and the Veteran filed a Substantive 
Appeal (VA Form 9) later that month.  

The evidence of record consists of service treatment records, VA 
treatment records and statements from the Veteran.  

With regard to the Veteran's claimed heart/pleural pericarditis, 
the Veteran's service treatment records reveal that he was 
treated, hospitalized and diagnosed as having pleural 
pericarditis in June 1991.  Subsequent service treatment records 
indicate that this condition was fully resolved and post-service 
treatment records do not reflect a current diagnosis of or 
treatment for any heart condition or residuals of the Veteran's 
inservice pleural pericarditis.  The Veteran has stated that he 
has breathing problems and that an EKG was performed and showed a 
variance, but he has not submitted these records and has not 
presented any evidence that these results are related to any 
inservice diagnosis or condition and life-long asthma has been 
noted in the Veteran's service treatment records and post-service 
VA treatment records. 

The Veteran has not demonstrated any evidence of a current 
disability which is shown to be related to the Veteran's in-
service pleural pericarditis.  The Board has considered the 
Veteran's contentions, but finds that service connection is not 
warranted because there is no persuasive evidence that the 
Veteran actually has heart/pleural pericarditis or any residuals 
thereof.  

With regard to the Veteran's claimed liver condition the Board 
notes that that the Veteran's service treatment records do not 
indicate any diagnosis of or treatment for a liver condition.  
Post-service VA treatment records also do not reflect a current 
diagnosis of any liver condition.  Reference to a hepatitis C 
test was pending, but this condition was not indicated in service 
and the Veteran has not claimed that he had this condition in 
service.  

The Veteran has not demonstrated any evidence of a current liver 
disability which is shown to be related to service.  The Board 
has considered the Veteran's contentions, but finds that service 
connection is not warranted because there is no persuasive 
evidence that the Veteran any liver disability related to active 
service.  

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claims of 
entitlement to service connection for hearth/pleural pericarditis 
and a liver condition.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran suffered 
an event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  In the instant case, examinations 
pertaining to the claimed conditions are not necessary because it 
is not established that the Veteran currently has either of those 
conditions.  

Furthermore, the Board finds that service connection for the 
Veteran's high cholesterol must also be denied.  While the 
Veteran's service treatment records indicate that the Veteran was 
treated for hyperlipidemia in service the Board notes that 
service connection can only be granted for a disability resulting 
from a disease or injury.  38 U.S.C.A. § 1110. See 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (stating in supplementary 
information preceding a final rule amending the criteria for 
evaluating endocrine system disabilities indicates that diagnoses 
of hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory test results, and are not, in 
and of themselves, disabilities); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (noting that based on the definition found 
in 38 C.F.R. § 4.1, the term disability "should be construed to 
refer to impairment of earning capacity due to disease, injury, 
or defect, rather than to the disease, injury, or defect 
itself").

Despite the Veteran's diagnosis of hyperlipidemia, it is a 
laboratory finding that manifests itself only in laboratory test 
results and is not a disability for which service connection can 
be granted.  Accordingly, service connection for that condition 
must be denied.  

As there is a preponderance of evidence against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the Board finds that service connection for claimed 
heart/pleural pericarditis, a claimed liver condition and high 
cholesterol is not warranted. 


ORDER

Entitlement to service connection for heart/pleural pericarditis 
is denied.

Entitlement to service connection for a liver condition is 
denied.  

Entitlement to service connection for high cholesterol is denied. 


REMAND

The Veteran has also claimed entitlement to service connection 
for a skin condition.  The Veteran contends that service 
connection is warranted for a skin condition that he first 
experienced in service and that has recurred since he was 
released from active duty.  The Board finds that additional 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran claims that he has a skin condition which began or is 
due to service.  The Veteran service treatment records reveal 
that he was treated and diagnosed as having a skin rash in 
September 1988.  Furthermore, VA treatment records from July 2006 
indicate that the reported a recurring skin rash on his back.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with his claim, and the evidence of 
record is insufficient for the Board to render a decision on 
those claims.  The Veteran is competent to testify as to the 
presence of observable symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  His testimony and the accompanying medical 
evidence are sufficient to require VA to obtain a medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It 
is not sufficient, however, to grant the benefits sought as there 
is an outstanding question about whether the Veteran actually has 
a current skin disorder and whether any such condition is 
etiologically related to active service.  Consequently, this 
matter must be remanded for additional development of the medical 
record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and 
again ask him to identify in writing the 
names, addresses and dates of treatment of 
all treatment providers who, since discharge 
from service, may have evaluated or treated 
the Veteran's claimed skin disorder.  

2.  The RO/AMC should schedule the Veteran 
for a VA examination in support of his claim 
for service connection for a skin disorder.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination and 
a rationale for all opinions offered should 
be included in the report provided.  
Following a thorough evaluation the examiner 
should determine whether the Veteran 
currently has a skin disorder and the extent 
of any such disorder.  Furthermore, the 
examiner should state whether that disability 
is at least as likely as not related to the 
Veteran's active service, including the 
documented skin rash in service.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


